Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 12/08/2020; and IDS filed on 03/05/2019.
Claims 1-20 are pending in the instant application.
Claims 1-11 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-20) in the reply filed on 12/08/2020 is acknowledged.

Claim Rejections - 35 USC § 112, 1syt paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The cartilage analogs does not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus of analogs of cartilage encompassed by the claim, since there is no description of the structural relationship of these derivatives provided in the specification and Applicant has not provided a description as to how the base molecule may be changed while remaining a derivative.
For compact prosecution purposes, any ingredient can read on the broad scope of “cartilage analog” without further limiting ingredients.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2019/0009004) in view of GLEESON et al (US 2012/0015003).
	Applicant’s claims are directed to a multilayered implant composition comprising of: a first layer of bone analog comprising of a first polymeric matrix; a first calcium phosphate; and bioactive glass; a second layer of calcified cartilage comprising of a second polymeric matrix; a second calcium phosphate; and a third layer comprising of cartilage analog. Additional limitations include: hydroxyapatite; annealed.
	LIU teaches a multiphasic osteochondral scaffold for osteochondral repair (see abstract), which reads on multilayered implant composition, comprising of a tri-layered (see [0046]): (i) strong subchondral bone section (see [0050]; and [0011]), which reads on a first layer of bone analog, comprising of a first polymeric matrix, such as PLGA polymers (see [0016]); a first calcium phosphate, such as hydroxyapatite (see [0015]); 
	LUI does not teach adding a second calcium phosphate into the “calcified cartilage” second layer.
	GLEESON teaches a three layered scaffold (see [0108]) suitable for osteochondral repair (see title and abstract). The base layer has similar structural and compositional properties to the subchondral bone layer; the intermediate layer has a similar composition to “calcified cartilage” and consisted of collagen, which is a polymer, and hydroxyapatite (see [0108]); and the top layer modelled on articular cartilage ahs collagen (see [0108]), which reads on cartilage analog. Additional disclosures include: HA (hydroxyapatite) powder has a particle size of about 10nm to 100um (see [0052]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a second calcium phosphate into the “calcified cartilage” second layer, such as hydroxyapatite, into the second layer of calcified cartilage analog. The person of ordinary skill in the art would have been motivated to make those modifications, because the prior had known of using hydroxyapatite and a polymer to mimic calcified cartilage, and reasonably would have expected success because both references dealt with the same field of endeavor, such as osteochondral repair.
.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2019/0009004) in view of GLEESON et al (US 2012/0015003), DETAMORE (US 2016/0235892) and BACHERT et al (US 2016/0279287).
As discussed above, LIU in view of GLEESON teaches Applicant’s invention.
LIU and GLEESON does not teach using decelluarized natural tissue as a cartilage analog.
DETAMORE teaches the prior art had known a composition of decelluarized cartilage tissue is the form of a scaffold for treating osteochondral defects (see abstract), wherein the composition is crosslinked (see [0021]) and used as a cartilage replacement. Additional disclosures include: crosslinking by physical, chemical, or photo crosslinking (see [0021]).

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate crosslinked decelluarized natural tissue as a cartilage analog. The person of ordinary skill in the art would have been motivated to make those modifications, because the prior art had known of using deceullularized natural tissue as a cartilage replacement and reasonably would have expected success because the references dealt with the same field of endeavor, such as treating osteochondral defects.
 The references do not specifically teach adding the ingredients in the amounts or particle sizes as claimed by Applicant.  The amount of a specific ingredient and particles size in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient and particles size to add in order to best achieve the desired results, such as mimicking the properties of bone and calcified cartilage.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount and particle size would have been obvious at the time of Applicant's invention.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618